

117 SJ 24 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Centers for Disease Control and Prevention relating to “Temporary Halt in Residential Evictions in Communities with Substantial or High Transmission of COVID–19 To Prevent the Further Spread of COVID–19”. 
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 24IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Marshall (for himself, Mr. Toomey, and Mr. Burr) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Centers for Disease Control and Prevention relating to Temporary Halt in Residential Evictions in Communities with Substantial or High Transmission of COVID–19 To Prevent the Further Spread of COVID–19. That Congress disapproves the rule submitted by the Centers for Disease Control and Prevention relating to Temporary Halt in Residential Evictions in Communities with Substantial or High Transmission of COVID–19 To Prevent the Further Spread of COVID–19 (86 Fed. Reg. 43244 (August 6, 2021)) and printed in the Congressional Record on August 10, 2021, and such rule shall have no force or effect. 